— In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from (1) stated portions of a decision of the Supreme Court, Westchester County (DiFede, J.H.O.), dated January 17,1989, and (2) so much of an order of the same court dated February 28, 1989, as (a) did not reopen the trial, (b) adhered to its original determination as to custody and visitation, (c) directed him to pay the principal sum of $9,200, representing arrears in child support, and (d) awarded the plaintiff wife counsel fees in the sum of $3,500.
Ordered that the appeal from the decision is dismissed, without costs or disbursements, as no appeal lies from a decision; and it is further,
Ordered that the appeal from the order is held in abeyance pending the redetermination of the child support provisions contained in the parties’ judgment of divorce (see, Jabri v Jabri, 175 AD2d 237 [decided herewith]). Mangano, P. J., Eiber, Balletta and O’Brien, JJ., concur.